EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan J. Lempia on 7 September 2021.

The application has been amended as follows: 

Claims 1 and 3–6 are cancelled.

In claim 7 on line 6, replace “first measuring light”
	with — a first measuring light —.

In claim 7 on line 7, replace “second measuring light”
	with — a second measuring light —.

In claim 7 on the fourth-to-last line, replace “information”
	with — the information —.

In claim 8 on line 1, replace “a focal length”
	with — the focal length —.

claim 10 on line 2, replace “a focal length”
	with — the focal length —.

In claim 12 on line 6, replace “first measuring light”
	with — a first measuring light —.

In claim 12 on line 7, replace “second measuring light”
	with — a second measuring light —.

In claim 12 on the fourth-to-last line, replace “information”
	with — the information —.

In claim 14 on line 1, replace “a focal length”
	with — the focal length —.

In claim 16 on line 2, replace “a focal length”
with — the focal length —.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant offers a few arguments against the § 112(a) rejection of claims 2 and 7–17 for new matter.
The Office previously argued that the original disclosure only provided support for a circular scanner in the optical path of the measuring light, and not a generic scanner. Applicant argues that para. 
The Office previously argued that the original disclosure did not provide support for a scanner arranged exclusively in the optical path of a measuring light. In particular, the Office argued that this was a negative limitation and, citing MPEP § 2173.05(i), argued that it lacked adequate support, particularly because that this was depicted in the figures (i.e. figs. 13a and 13b) did not constitute adequate support for a negative limitation or exclusionary proviso defining what the scanner may not be in the optical path of. In response, Applicant merely references these same figures. However, after internal discussion, the Office finds that Applicant’s argument is valid, since the scanner being arranged exclusively in the optical path of the first measuring light is literally and unambiguously depicted in figs. 13a and 13b, and can therefore be characterized as a positive description of what is shown.
The Office previously argued that the limitation of claim 12 reciting, “wherein, at any given time, areas of the workpiece that reflect the measuring light are not exposed to the laser radiation” lacked sufficient support. In response, Applicant cites to para. 33 of the submitted specification. This limitation is fairly described as a genus, where the disclosure at least clearly shows a species. The relevant guidance is found in MPEP §§ 2163.II.3.a.ii. and 2163.05.I.B. Just as the Office found above that a generic scanner (and not just a circular scanner) was supported, the Office also finds this same rationale to provide sufficient support for the claimed generic concept, since different types of scanners are well known and it would be easy for one of ordinary skill in the art to select and implement a different type of scanner to position the first measuring light as claimed.
With respect to the prior art rejection of claim 12, Applicant argues, even though the measuring light is separate from the laser radiation, they are always superimposed. The Office apologizes as, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 






/JOHN J NORTON/Examiner, Art Unit 3761